     Case 2:20-cv-02362-KJD-NJK Document 5 Filed 01/25/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   AIMEE O’NEIL,                                         Case No. 2:20-cv-02362-KJD-NJK
 8                                            Plaintiff,                      ORDER
 9          v.
10   CITY OF OSWEGO,
11                                          Defendant.
12          Before the Court for consideration is the Report and Recommendation (#3) of Magistrate
13   Judge Nancy J. Koppe entered January 7, 2021, recommending that Plaintiff’s action be
14   dismissed with prejudice as frivolous and delusional. The Report also recommends denying
15   Plaintiff’s Application to Proceed IFP (#1) be denied as moot. Though the time for doing so has
16   passed, Plaintiff has failed to file objections to the report and recommendation. Further, court
17   mail addressed to Plaintiff has been returned “Not Deliverable as Addressed.”
18          The Court has conducted a de novo review of the record in this case in accordance with
19   28 U.S.C. § 636(b)(1) and LR IB 3-2. The magistrate judge correctly determined that Plaintiff’s
20   complaint was frivolous and delusional. Therefore, the complaint is dismissed with prejudice.
21   Alternatively, the Court would dismiss the complaint for Plaintiff’s failure to update her address
22   with the Court. The application to proceed ifp is moot. Thus, the Court determines that the
23   Report and Recommendation (#3) of the United States Magistrate Judge entered January 7, 2021,
24   should be ADOPTED and AFFIRMED.
25          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
26   Recommendation (#3) entered January 7, 2021, are ADOPTED and AFFIRMED;
27          IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED with prejudice;
28          IT IS FURTHER ORDERED Plaintiff’s Application to Proceed IFP (#1) is DENIED as
     Case 2:20-cv-02362-KJD-NJK Document 5 Filed 01/25/21 Page 2 of 2



 1   moot.
 2           DATED this 25th day of January 2021.
 3
                                                      ______________________________
 4
                                                      The Honorable Kent J. Dawson
 5                                                    United States District Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
